United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 16, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-60857
                        Conference Calendar



JOHN WESLEY ROBINSON,

                                    Petitioner-Appellant,

versus

MICHAEL PETTIFORD,
                                    Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                     USDC No. 5:04-CV-160-Br-Su
                        --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Wesley Robinson, federal prisoner #17512-018, appeals

from the judgment dismissing his 28 U.S.C. § 2241 habeas corpus

petition.   Robinson contends that the district court erred by

holding that he had failed to satisfy the requirements of Reyes-

Requena v. United States, 243 F.3d 893 (5th Cir. 2001), to pursue

28 U.S.C. § 2241 relief because he relied on the retroactive

application of the Supreme Court’s decision in Stinson v. United

States, 508 U.S. 36 (1993), for his underlying habeas claim.         In


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-60857
                                -2-

Stinson, the Supreme Court held, inter alia, that the

commentaries to the sentencing guidelines are binding in most

instances.   See Stinson, 508 U.S. at 43-47.   Robinson argues that

relief on his claim was not possible until 1999, when the

Eleventh Circuit decided United States v. Gallo, 195 F.3d 1278

(11th Cir. 1999), in which the Eleventh Circuit relied on Stinson

to hold that sentencing guidelines commentary requiring a finding

of reasonable foreseeability before adjustment of a defendant’s

offense level for possession of a firearm by a coconspirator was

binding.   Gallo, 195 F.3d at 1283.

     Robinson has not shown that the district court erred by

dismissing his 28 U.S.C. § 2241 petition.   First, Stinson was

decided in 1993, before Robinson was convicted.   Thus, Robinson

could have relied on Stinson during his sentencing, on direct

appeal, or in his previous 28 U.S.C. § 2255 proceeding.   Robinson

thus does not rely on retroactive application of a Supreme Court

opinion for his claim.   See Reyes-Requena, 243 F.3d at 904.

     AFFIRMED.